

117 S300 IS: Justice for Black Farmers Act of 2021
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 300IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Booker (for himself, Ms. Warren, Mrs. Gillibrand, Ms. Smith, Mr. Warnock, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo address the history of discrimination against Black farmers and ranchers, to require reforms within the Department of Agriculture to prevent future discrimination, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Justice for Black Farmers Act of 2021.(b)Table of ContentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Department of Agriculture Civil Rights ReformsSec. 101. Definitions.Sec. 102. Independent Civil Rights Oversight Board.Sec. 103. Equity Commission.Sec. 104. Office of the Assistant Secretary for Civil Rights reforms.Sec. 105. Data collection and reporting.TITLE II—Black Farmer Land GrantsSec. 201. Definitions.Sec. 202. Establishment of the Under Secretary of Agriculture for Equitable Land Access and the Equitable Land Access Service.Sec. 203. Provision of land grants.Sec. 204. Identification of land.Sec. 205. Restrictions on conveyed land.Sec. 206. Eligibility for assistance.Sec. 207. Completion of farmer training program and succession planning.Sec. 208. Grants for qualified entities.Sec. 209. Farm Conservation Corps.Sec. 210. Annual report to Congress.TITLE III—Funding for Historically Black Colleges and Universities Sec. 301. Funding for historically Black colleges and universities.Sec. 302. USDA/1890 National Scholars Program.TITLE IV—Land Retention and Credit AssistanceSec. 401. Protections for land ownership.Sec. 402. Access to credit for socially disadvantaged farmers and ranchers.Sec. 403. Additional credit assistance.Sec. 404. Foreclosure moratorium.TITLE V—Agricultural System ReformsSubtitle A—Amendments to Packers and Stockyards Act, 1921Sec. 501. Definitions.Sec. 502. Unlawful practices.Sec. 503. Spot market purchases of livestock by packers.Sec. 504. Investigation of live poultry dealers.Sec. 505. Award of attorney fees.Sec. 506. Technical amendments.Subtitle B—Local Agriculture Market ProgramSec. 511. Local Agriculture Market Program.Subtitle C—Conservation and renewable energy programsSec. 521. Conservation technical assistance.Sec. 522. Conservation Stewardship Program.Sec. 523. Rural Energy for America Program.Sec. 524. Conservation and renewable energy programs priority.2.DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of Agriculture.(2)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher means a farmer or rancher who is a member of a socially disadvantaged group.(3)Socially disadvantaged groupThe term socially disadvantaged group means a group whose members have been subjected to racial or ethnic prejudice because of their identity as members of a group without regard to their individual qualities. IDepartment of Agriculture Civil Rights Reforms101.DefinitionsIn this title:(1)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Agriculture for Civil Rights.(2)BoardThe term Board means the Department of Agriculture Civil Rights Oversight Board established by section 102(a).(3)CommissionThe term Commission means the Equity Commission established by section 103(a)(1).(4)OfficeThe term Office means the Office of the Assistant Secretary.102.Independent Civil Rights Oversight Board(a)In generalThere is established in the Department of Agriculture an independent board, to be known as the Department of Agriculture Civil Rights Oversight Board—(1)to oversee the Office; and(2)to protect the rights of individuals who seek to file, or do file, a discrimination complaint with the Office. (b)DutiesThe Board shall—(1)(A)conduct a de novo review with fact finding power, including notice and opportunity for a hearing, of any appeal of a decision made by the Office, including any appeal of a dismissal of a complaint; and(B)issue a written decision within 180 days of receipt of an appeal or dismissal described in subparagraph (A);(2)investigate reports of discrimination within the Department of Agriculture, make findings of fact and conclusions of law in accordance with the findings, and recommend to the Secretary appropriate actions relative to specific findings; (3)recommend improvements to Department of Agriculture policies and procedures to address patterns and practices of discrimination and to prevent further discrimination; (4)conduct regular reviews to assess the compliance of the Office with civil rights, fair employment, and pay equity laws and policies applicable to the Office;(5)provide oversight over Farm Service Agency county committees;(6)(A)assess the progress made by the programs and policies established under this Act and the amendments made by this Act; and(B)submit recommendations for improvements to those programs or policies to the Secretary; and(7)(A)prepare an annual report on the status of socially disadvantaged farmers and ranchers and the treatment of socially disadvantaged farmers and ranchers by the Department of Agriculture;(B)make each report prepared under subparagraph (A) publicly available; and(C)submit each report prepared under subparagraph (A) to the Attorney General.(c)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2021 through 2030 such sums as are necessary to carry out this section.103.Equity Commission(a)Establishment(1)In generalThere is established in the Department of Agriculture the Equity Commission, the purposes of which are—(A)to study historical and continuing discrimination by the Department of Agriculture against Black farmers and ranchers that is fostered or perpetuated by the laws, policies, or practices of the Department of Agriculture; and (B)to recommend actions to end the systematic disparities in treatment of Black farmers and ranchers, particularly by the Department of Agriculture.(2)Membership(A)CompositionThe Commission shall be composed of 9 members, to be appointed by the Secretary, of whom—(i)3 shall be Black farmers or ranchers with not less than 10 years of experience in farming or ranching; (ii)3 shall be employees or board members of nonprofit organizations that have not less than 7 years of experience providing meaningful agricultural, business assistance, legal assistance, or advocacy services to Black farmers or ranchers; and (iii)3 shall be faculty or staff from 1890 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)) or the University of the District of Columbia.(B)DateThe appointments of the members of the Commission shall be made not later than 90 days after the date of enactment of this Act.(3)Period of appointment; vacancies(A)In generalA member of the Commission shall be appointed for the life of the Commission.(B)VacanciesA vacancy in the Commission—(i)shall not affect the powers of the Commission; and(ii)shall be filled in the same manner as the original appointment.(4)Meetings(A)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the first meeting of the Commission.(B)FrequencyThe Commission shall meet at the call of the Chairperson.(C)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(5)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.(b)Duties of the commission(1)StudyThe Commission shall study discrimination against Black farmers and ranchers by the Department of Agriculture, including by conducting investigations of—(A)the prevalence of discrimination against Black farmers and ranchers in Department of Agriculture agencies and programs, including Farm Service Agency county committees; and(B)the status of claimants who filed for relief under the settlement agreement and consent decree in Pigford v. Glickman, 185 F.R.D. 82 (D.D.C. 1999) or the settlement agreement in In re Black Farmers Discrimination Litigation, Misc. No. 08–mc–0511 (PLF), with a particular focus on the status of claimants who did not receive payments.(2)RecommendationsThe Commission shall develop recommendations for—(A)ending the systematic disparities in treatment of Black farmers and ranchers, particularly by the Department of Agriculture;(B)improving the structure of Farm Service Agency county committees to better serve socially disadvantaged farmers and ranchers, including, if necessary, recommending the elimination and replacement of those committees; and(C)addressing any mishandling of payments identified through studying the matters under paragraph (1)(B).(3)OutreachIn studying the matters under paragraph (1) and developing recommendations under paragraph (2), the Commission shall—(A)consult with the Socially Disadvantaged Farmers and Ranchers Policy Research Center; and(B)hold town hall meetings with socially disadvantaged farmers and ranchers, researchers, and civil rights advocates.(4)ReportNot later than 2 years after the date of enactment of this Act, the Commission shall make publicly available a detailed report that describes—(A)the findings of the study under paragraph (1); and(B)the recommendations developed under paragraph (2).(c)Powers of commission(1)HearingsThe Commission shall hold open, televised, and public hearings, during which the Commission may sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this section.(2)Information from Federal agencies(A)In generalThe Commission may secure directly from a Federal department or agency such information as the Commission considers necessary to carry out this section.(B)Furnishing informationOn request of the Chairperson of the Commission, the head of the department or agency shall furnish the information to the Commission.(3)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(4)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.(d)Commission personnel matters(1)Compensation of membersA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.(2)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(3)Staff(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Commission.(B)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(4)Detail of government employeesA Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(5)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.(e)Termination of commissionThe Commission shall terminate on the date that is 30 days after the date on which the Commission makes publicly available the report under subsection (b)(4).(f)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2021 through 2030 such sums as are necessary to carry out this section.104.Office of the Assistant Secretary for Civil Rights reforms(a)OmbudsmanThe Secretary shall establish in the Department of Agriculture a position of Civil Rights Ombudsman—(1)to assist individuals in navigating Office programs; and(2)to provide recommendations to the Secretary for grants provided under subsection (g). (b)Deadline for decisionsNot later than 180 days after the date on which the Office receives a civil rights complaint, the Assistant Secretary shall make a final decision of the Assistant Secretary regarding the merit of the complaint and the appropriate disposition of the matter.(c)Appeals to Board(1)In generalA person that receives an adverse decision or dismissal by the Office on a civil rights complaint filed by the person may appeal the decision or dismissal to the Board for a final decision.(2)DeadlineAn appeal under paragraph (1) shall be filed not later than 1 year after the date of the adverse decision or dismissal described in that paragraph.(3)Effect of board decisionA decision of the Board on an appeal filed under paragraph (1), or a dismissal of such an appeal for lack of jurisdiction, shall constitute exhaustion of administrative remedies and be reviewable in Federal court.(d)Moratorium on foreclosuresThe Secretary shall not take any action on a foreclosure proceeding against any farmer or rancher during any period that a civil rights complaint filed by the farmer or rancher with the Office is outstanding, including an appeal to the Board under subsection (c)(1).(e)ReportsThe Assistant Secretary shall—(1)publish on the website of the Office and submit to the Board a report of each civil rights complaint filed with the Office and the results of each such complaint; and(2)include in each report described in paragraph (1) a description of the race, ethnicity, gender, and geographic region of the complainant.(f)Prohibition on interference by the office of the general counselThe Office of General Counsel of the Department of Agriculture shall not have any involvement with the investigation, adjudication, or resolution of any civil rights complaint brought against the Secretary. (g)Grants(1)In generalThe Secretary, based on recommendations from the Civil Rights Ombudsman, shall provide grants to community-based organizations and advocates with a history of working with socially disadvantaged farmers and ranchers to provide technical assistance to farmers and ranchers seeking to file a civil rights complaint with the Office.(2)FundingThere is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, $50,000,000 for each of fiscal years 2021 through 2030 to carry out this subsection.(h)Direct reporting to the Secretary of AgricultureSection 218(c) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6918(c)) is amended—(1)in the subsection heading, by striking Duties of;(2)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;(3)in the matter preceding subparagraph (A) (as so redesignated), by striking The Secretary and inserting the following:(1)DutiesThe Secretary; and(4)by adding at the end the following:(2)Direct reporting to the SecretaryIf the Secretary establishes the position of Assistant Secretary for Civil Rights under subsection (a)(3), the Assistant Secretary for Civil Rights shall report directly to the Secretary..(i)Authorization of appropriationsIn addition to amounts made available under subsection (g)(2), there are authorized to be appropriated for each of fiscal years 2021 through 2030 such sums as are necessary to carry out this section and the amendments made by this section.105.Data collection and reporting(a)In generalThe Secretary shall make publicly available annual reports describing data on the recipients of Department of Agriculture assistance, including assistance from farm subsidy programs, and the amounts of the assistance, delineated by the race, ethnicity, and gender of the recipients.(b)ERS research of socially disadvantaged farmers and ranchersThe Secretary, acting through the Administrator of the Economic Research Service, shall conduct research on the status of socially disadvantaged farmers and ranchers, including—(1)the share of land ownership of those socially disadvantaged farmers and ranchers as compared to all farmers and ranchers, delineated by the race, ethnicity, and gender of the landowners; (2)the share of the amount of assistance those socially disadvantaged farmers and ranchers receive from the Department of Agriculture as compared to all farmers and ranchers, delineated by the race, ethnicity, and gender of the recipients;(3)the share, status, and receipt of Farm Credit System loans by socially disadvantaged farmers and ranchers as compared to all farmers and ranchers, delineated by the race, ethnicity, and gender of the recipients; and(4)an assessment of the reasons for disparities in land ownership, assistance from the Department of Agriculture, and Farm Credit System loans for socially disadvantaged farmers and ranchers compared to all farmers and ranchers. (c)ERS research of farmworkersThe Secretary, acting through the Administrator of the Economic Research Service, shall conduct research on the demographics and status of farmworkers, including—(1)the races, ethnicities, ages, localities, wages and benefits, and working conditions of farmworkers; (2)the economic contributions of farmworkers to the United States economy; and(3)satisfaction of farmworkers with their employment. (d)Census of agricultureThe Secretary, acting through the Administrator of the National Agricultural Statistics Service, shall—(1)investigate historical changes in reporting methodology and misreporting of Black farmers and ranchers in the census of agriculture; (2)develop procedures to ensure that census of agriculture surveys accurately capture the status of socially disadvantaged farmers and ranchers engaged in urban agriculture; and(3)conduct, concurrently with each census of agriculture, a review to assess—(A)the outreach and methodologies used in conducting the census of agriculture; and (B)how such outreach and methodologies have affected the counting of socially disadvantaged farmers and ranchers.(e)Corporate ownership of farmlandThe Secretary shall annually conduct, and annually make publicly available reports describing, in-depth research and analysis of corporate (domestic and foreign) land investment and ownership in the United States, with specific attention given to the impact of corporate land investment and ownership on—(1)land consolidation trends in the United States;(2)challenges and opportunities for new and beginning farmers and ranchers accessing land for farming or ranching;(3)challenges and opportunities for members of socially disadvantaged groups accessing land for farming or ranching; and(4)crop selection and production trends. (f)FundingThere is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2021 through 2030 to carry out this section.IIBlack Farmer Land Grants201.DefinitionsIn this title:(1)Animal feeding operationThe term animal feeding operation means a lot or facility at which—(A)for not less than a total of 45 days in any 12-month period, animals (other than aquatic animals) are—(i)stabled or confined; and(ii)fed or maintained; and(B)crops, vegetation, forage growth, or postharvest residues are not sustained in the normal growing season over any portion of the lot or facility. (2)Eligible Black individualThe term eligible Black individual means a person who—(A)was born in the United States; (B)is at least 21 years of age;(C)has previously identified as Black or African American; and (D)has at least 1 parent of African ancestry.(3)Farmer trainingThe term farmer training means a program that—(A)provides eligible Black individuals and other enrollees with the basic skills to operate a farm or ranch profitably with a primary focus on regenerating the soil, ecosystem, and local community;(B)provides a course of study that is equivalent to not less than 30 academic credit hours of study, which may be provided as direct in-field instruction;(C)is approved by the Undersecretary of the Equitable Land Access Service as an authorized program to meet the farmer training program requirement under section 207(a) for recipients of land grants under section 203(a)(2);(D)focuses training on low-capital-intensive techniques and technologies; and(E)includes a robust study of local and regional food systems and the market opportunities those systems present. (4)Qualified entityThe term qualified entity means—(A)an organization—(i)(I)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code; or(II)that has a fiscal sponsor that is an organization described in subclause (I);(ii)that has not less than 3 years of experience providing meaningful agricultural, business assistance, legal assistance, or advocacy services to Black farmers or ranchers; and (iii)at least 50 percent of the members of the board of directors of which are Black; and(B)an 1890 Institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)), including the University of the District of Columbia.(5)SecretaryThe term Secretary means the Secretary, acting through the Under Secretary of Agriculture for Equitable Land Access.202.Establishment of the Under Secretary of Agriculture for Equitable Land Access and the Equitable Land Access Service(a)EstablishmentThe Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.) is amended by adding at the end the following: LEquitable Land Access297.Under Secretary of Agriculture for Equitable Land Access(a)In generalThe Secretary shall establish in the Department the position of Under Secretary of Agriculture for Equitable Land Access.(b)Confirmation requiredThe Under Secretary of Agriculture for Equitable Land Access shall be appointed by the President, by and with the advice and consent of the Senate.(c)FunctionsThe Secretary shall delegate to the Under Secretary of Agriculture for Equitable Land Access the functions of the Department carried out through the Equitable Land Access Service.297A.Equitable Land Access Service(a)EstablishmentThere is established in the Department the Equitable Land Access Service.(b)Under SecretaryThe Equitable Land Access Service shall be headed by the Under Secretary of Agriculture for Equitable Land Access.(c)FunctionsThe Secretary shall carry out through the Equitable Land Access Service title II of the Justice for Black Farmers Act of 2021..(b)Technical and conforming amendments(1)Subtitle A of the Department of Agriculture Reorganization Act of 1994 is amended by redesignating section 225 (7 U.S.C. 6925) as section 224A.(2)Section 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:(11)The authority of the Secretary to carry out the amendments made to this Act by the Justice for Black Farmers Act of 2021..(3)Section 5314 of title 5, United States Code, is amended by inserting after the item relating to the Under Secretary of Agriculture for Marketing and Regulatory Programs the following: Under Secretary of Agriculture for Equitable Land Access..203.Provision of land grants(a)In generalThe Secretary shall—(1)purchase from willing sellers, at a price not greater than fair market value, available agricultural land in the United States; and(2)subject to section 205, convey grants of that land to eligible Black individuals at no cost to the eligible Black individuals.(b)RequirementTo the maximum extent practicable, if sufficient applications are submitted by eligible Black individuals, the Secretary shall convey not less than 20,000 land grants to eligible Black individuals under subsection (a)(2) for each of fiscal years 2021 through 2030. (c)Maximum acreageA land grant to an eligible Black individual under subsection (a)(2) shall be not more than 160 acres. (d)Applications(1)In generalAn eligible Black individual seeking a land grant under subsection (a)(2) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a legal description of the land identified under section 204 of which the eligible Black individual is seeking the grant.(2)Qualified entities(A)In generalA qualified entity that receives a grant under section 208 may submit to the Secretary an application under paragraph (1) on behalf of 1 or more eligible Black individuals seeking a land grant under subsection (a)(2).(B)Applications to subdivide and conveyIf applicable, an application submitted under subparagraph (A) shall include a proposal for how the land will be subdivided and conveyed separately to eligible Black individuals as described in section 204(b).(e)PriorityThe Secretary shall give priority to applications submitted under subsection (c) for land grants to—(1)eligible Black individuals who are currently farmers or ranchers;(2)eligible Black individuals with a family history of land dispossession;(3)eligible Black individuals with experience in agriculture, including experience obtained through participation in the Farm Conservation Corps established under section 209; and(4)eligible Black individuals who are veterans. (f)FundingThere is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, $8,000,000,000 for each of fiscal years 2021 through 2030 to carry out this section. 204.Identification of land(a)In generalThe Secretary shall refer an eligible Black individual seeking a land grant under section 203 to a qualified entity that receives a grant under section 208 to assist the eligible Black individual in identifying available agricultural land in the United States that is suitable for purchase by the Secretary and conveyance to the eligible Black individual under section 203.(b)SubdivisionsIn carrying out subsection (a), a qualified entity may assist eligible Black individuals in identifying land described in that subsection that is suitable to be subdivided and conveyed separately to multiple eligible Black individuals under section 203.205.Restrictions on conveyed land(a)In generalBefore conveying a land grant under section 203(a)(2), the Secretary shall attach to the land an easement requiring that the land be—(1)restricted in perpetuity for agricultural use, but with an allowance for constructing or improving and maintaining 1 primary residence and housing for farmworkers on the land; and (2)subject in perpetuity to the conservation requirements that—(A)an animal feeding operation may not be operated on the land, with the exception that an animal feeding operation with fewer than 299 animal units may be operated during times of the year that outdoor access is not possible due to weather conditions; and(B)the land shall be subject to applicable highly erodible land and wetland conservation requirements in effect on the date of enactment of this Act under subtitles B and C of title XII of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.).(b)Right of reentry(1)In generalA deed conveying a land grant under section 203(a)(2) shall include a right of reentry for the Secretary if the Secretary—(A)determines, after giving notice and a reasonable opportunity for a hearing, that a requirement described in subsection (a) of an easement attached to that land has been violated; and(B)determines that the violation has not been remedied within 60 days after the date of the determination under subparagraph (A).(2)ExpirationThe right of reentry described in paragraph (1) shall expire on the date that is 5 years after the date of conveyance.(c)Right of first refusal(1)In generalBeginning on the day after the expiration date described in subsection (b)(2)—(A)the recipient of the land grant may sell the land; but (B)the Secretary shall have a right of first refusal to purchase the land at the appraised value of the land.(2)DelegationThe Secretary may, on a case-by-case basis, delegate the right of first refusal under paragraph (1)(B) to a qualified entity that requests the delegation.(d)RequirementIf the Secretary purchases land under subsection (c)(1)(B), the Secretary shall convey the land to another eligible Black individual under section 203(a)(2).206.Eligibility for assistance(a)Farm operating loans(1)Eligible Black individualsBeginning on the date of conveyance of a land grant under section 203(a)(2), the eligible Black individual that receives the land grant shall be eligible for a direct operating loan under subtitle B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1941 et seq.), notwithstanding any borrower eligibility requirements under subparagraph (B) or (D) of section 311(a)(1) of that Act (7 U.S.C. 1941(a)(1)) for such a loan.(2)Socially disadvantaged farmers and ranchersDuring the 5-year period beginning on the date of enactment of this Act, any socially disadvantaged farmer or rancher shall be eligible for a direct operating loan under subtitle B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1941 et seq.), notwithstanding any borrower eligibility requirements under subparagraph (B) or (D) of section 311(a)(1) of that Act (7 U.S.C. 1941(a)(1)) for such a loan.(3)Interest and defermentIn the case of an operating loan under paragraph (1) or (2)—(A)the interest rate shall be zero percent for the first 7 years of the term of the loan; and(B)the Secretary of Agriculture shall defer payments for the first 24 months.(b)Single family home mortgagesBeginning on the date of conveyance of a land grant under section 203(a)(2), the eligible Black individual that receives the land grant shall be eligible for a direct loan under section 502 of the Housing Act of 1949 (42 U.S.C. 1472), notwithstanding any borrower eligibility requirements for such a loan, for the construction or improvement of a single family home on the conveyed land.(c)FundingThere are authorized to be appropriated such sums as are necessary to carry out this section for each of fiscal years 2021 through 2030. 207.Completion of farmer training program and succession planning(a)Required trainingAs a condition on the receipt of a land grant under section 203(a)(2), any recipient who does not have at least 2 years of prior experience in agriculture shall be required to complete, at no cost, a farmer training program established pursuant to section 208(a)(4).(b)Optional trainingAny eligible Black individual who has at least 2 years of prior experience in agriculture, and any socially disadvantaged farmer or rancher, may complete, at no cost, a farmer training program established pursuant to section 208(a)(4).(c)Succession planningAs a condition on the receipt of a land grant under section 203(a)(2), each recipient shall collaborate with a qualified entity to develop a succession plan.208.Grants for qualified entities(a)In generalThe Secretary shall establish a program to provide grants to qualified entities to use as operating amounts—(1)to support eligible Black individuals in identifying land under section 204, including developing proposals for how land may be subdivided as described in subsection (b) of that section;(2)to support eligible Black individuals in acquiring that land through a land grant under section 203(a)(2), including by submitting applications on behalf of eligible Black individuals under section 203(d)(2); (3)to support eligible Black individuals in starting up farm operations on that land; (4)to provide eligible Black individuals and socially disadvantaged farmers and ranchers with farmer training; and (5)to provide other assistance, including legal advocacy, succession planning, and support for the development of farmer cooperatives, to eligible Black individuals and other Black farmers and ranchers.(b)FundingThere is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000 for each of fiscal years 2021 through 2030 to carry out this section.209.Farm Conservation Corps(a)In generalThe Secretary shall establish a civilian conservation corps, to be known as the Farm Conservation Corps to provide young adults ages 18 to 29 from socially disadvantaged groups with the academic, vocational, and social skills necessary to pursue long-term, productive careers in farming and ranching.(b)RequirementTo the maximum extent practicable, the Secretary shall enroll not fewer than 20,000 young adults in the Farm Conservation Corps pursuant to subsection (a) in each of fiscal years 2021 through 2030.(c)Farmworker servicesMembers of the Farm Conservation Corps shall serve as on-farm apprentices, at no cost, to—(1)socially disadvantaged farmers and ranchers, the annual gross farm income of whom is less than $250,000;(2)beginning farmers and ranchers, the annual gross farm income of whom is less than $250,000; and(3)farmers and ranchers operating certified organic farms (as defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502)), the annual gross farm income of whom is less than $250,000. (d)Duration of participationAn individual shall serve in the Farm Conservation Corps for not more than 2 years.(e)Housing and careThe Secretary shall provide to each member of the Farm Conservation Corps, for the duration of the participation—(1)housing, subsistence, clothing, medical attention (including hospitalization), and transportation; or (2)a cash allowance sufficient for the applicable locality to cover costs described in paragraph (1).(f)CompensationMembers of the Farm Conservation Corps shall be paid for their services as a farmworker at a rate consistent with the minimum wage applicable to a nonimmigrant described in section 101(a)(15)(H)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)) for services as a farmworker in the applicable locality. (g)FundingThere is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000 for each of fiscal years 2021 through 2030 to carry out this section.210.Annual report to CongressThe Secretary shall submit to Congress and make publicly available annual reports describing data on land grants under this title, including—(1)the number of land grants;(2)the recipients of land grants;(3)the total number of acres of land granted;(4)the number of acres of land granted by county; and(5)the types of new farming or ranching operations established on the granted land.IIIFunding for Historically Black Colleges and Universities 301.Funding for historically Black colleges and universities(a)In generalThere is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, $500,000,000 for fiscal year 2021 and each of the succeeding 9 fiscal years for the Secretary of Education to provide funding to part B institutions (as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)).(b)Use of fundingThe funding provided by subsection (a) shall be used by part B institutions described in that subsection—(1)(A)to commence new courses of study and expand existing courses of study focused on careers in agriculture, agriculture-related fields, or other related disciplines; and (B)to recruit students for those courses of study; and(2)to commence research to further the study of—(A)regenerative agricultural practices; and (B)market opportunities for socially disadvantaged farmers and ranchers.302.USDA/1890 National Scholars ProgramThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1446 (7 U.S.C. 3222a) the following:1446A.USDA/1890 National Scholars Program(a)Definition of programIn this section, the term program means the USDA/1890 National Scholars Program established by the Secretary.(b)AuthorizationThe Secretary shall continue to carry out the program.(c)FundingThere is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, $20,000,000 for each fiscal year to carry out the program..IVLand Retention and Credit Assistance401.Protections for land ownership(a)Relending program To resolve ownership and succession on farmlandSection 310I(g) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1936c(g)) is amended by striking through 2023 and inserting and 2020 and $50,000,000 for each of fiscal years 2021 through 2023.(b)Reports on land access and farmland ownership data collectionSection 12607(c) of the Agriculture Improvement Act of 2018 (7 U.S.C. 2204i(c)) is amended by striking through 2023 and inserting and 2020 and $10,000,000 for each of fiscal years 2021 through 2023.(c)Family farmer incomeSection 101(18)(A) of title 11, United States Code, is amended, in the matter preceding clause (i), by striking 50 percent and inserting 30 percent.402.Access to credit for socially disadvantaged farmers and ranchers(a)National Socially Disadvantaged Farmer and Rancher Bank(1)DefinitionsIn this subsection—(A)the term Bank means the National Socially Disadvantaged Farmer and Rancher Bank established under paragraph (2); (B)the term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702); and(C)the term eligible entity means—(i)a credit union, mutual savings bank, or mutual savings and loan association—(I)that— (aa)is operated on a cooperative, not-for-profit basis; and(bb)provides financial services or facilities for the benefit of—(AA)the members of the entity; or(BB)voting stockholders who are the ultimate recipients of those financial services or facilities; and(II)not less than 60 percent of the members or voting stockholders of which are socially disadvantaged farmers or ranchers; or(ii)a not-for-profit community development financial institution, if not less than 75 percent of the total dollar value of the loans made by the institution consist of loans made to socially disadvantaged farmers or ranchers.(2)Establishment of Bank(A)In generalCongress hereby creates and charters a bank to be known as the National Socially Disadvantaged Farmer and Rancher Bank, the sole mission of which shall be to provide financing and other assistance in accordance with the requirements of this subsection.(B)Board of Directors(i)In generalThe Bank shall be governed by a Board of Directors—(I)which shall consist of 13 members; and(II)each member of which shall be appointed by the President, by and with the advice and consent of the Senate.(ii)TermEach member of the Board of Directors of the Bank shall serve for a term of 3 years.(3)Lending authority(A)In generalThe Bank may make loans and loan guarantees to eligible entities.(B)TermsWith respect to a loan made by the Bank to an eligible entity— (i)the term of the loan shall be 30 years;(ii)the interest rate with respect to the loan shall be the interest rate on 30-year Treasury bonds, as of the date on which the loan is made; and(iii)before the end of the term described in clause (i), the eligible entity—(I)shall not be required to make any principal payments with respect to the loan; and(II)shall make interest payments with respect to the loan.(C)Condition of financing for certain eligible entitiesWith respect to a loan or loan guarantee made under this paragraph to an eligible entity described in paragraph (1)(C)(ii), the Bank, as a condition of the financing, shall require the eligible entity to ensure that, for the full term of the loan or loan guarantee made by the Bank, not less than 75 percent of the total dollar value of the loans made by the eligible entity consist of loans made to socially disadvantaged farmers or ranchers.(4)Grant program(A)In generalThe Bank shall establish a program through which the Bank may make a grant to assist— (i)an entity in becoming an eligible entity; or (ii)an eligible entity with the commencement or expansion of operations of the eligible entity, including with respect to outreach, education, and training activities.(B)Grant amountThe amount of a grant made under the program established under subparagraph (A) shall be not more than $3,000,000.(C)First awardThe first grant made by the Bank under the program established under subparagraph (A) shall be to an entity, not less than 60 percent of the members or stockholders of which are Black farmers or ranchers.(5)Technical assistanceThe Bank shall establish a program to provide technical assistance to eligible entities, including assistance in obtaining— (A)approval from the National Credit Union Administration Board under section 104 of the Federal Credit Union Act (12 U.S.C. 1754); and(B)certification from the Community Development Financial Institutions Fund established under section 104(a) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4701 et seq.).(6)Funding(A)In generalThere are appropriated to the Bank, out of any amounts in the Treasury not otherwise appropriated, $1,000,000,000 to carry out this subsection—(i)which shall remain available until expended; and(ii)of which—(I)not less than $50,000,000 shall be used to make grants under the program established under paragraph (4); and(II)not less than $50,000,000 shall be used to provide technical assistance under paragraph (5).(B)Emergency designation(i)In generalThe amounts provided under this paragraph are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (ii)Designation in SenateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(b)CFPB authority To investigate claims of discrimination by farm credit system institutionsSection 5.31 of the Farm Credit Act of 1971 (12 U.S.C. 2267) is amended—(1)in the first sentence, by striking The Farm and inserting the following:(a)In generalExcept as provided in subsection (b), the Farm; and(2)by adding at the end the following:(b)Bureau of consumer financial protectionThe Bureau of Consumer Financial Protection shall have enforcement authority over institutions and institution-affiliated parties with respect to claims of discrimination..(c)Establishment of funding goalsThe Secretary shall establish goals for the funding of programs to address racial disparities in the recipients of assistance provided by the Department of Agriculture, including the programs under section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279), to ensure that those programs directly support socially disadvantaged farmers and ranchers.(d)Public awareness campaigns(1)In generalThe Secretary shall—(A)conduct public awareness campaigns for socially disadvantaged farmers and ranchers relating to programs available for socially disadvantaged farmers and ranchers through the Department of Agriculture; and(B)use 50 percent of the amount made available under paragraph (2) to provide funding for community organizations with history of working with socially disadvantaged farmers and ranchers to conduct community-based outreach.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $50,000,000.403.Additional credit assistance(a)Refinancing of debt with farm loans(1)Purposes of farm ownership loansSection 303(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1923(a)(1)) is amended by striking subparagraph (E) and inserting the following:(E)refinancing indebtedness..(2)Purposes of operating loansSection 312(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1942(a)) is amended by striking paragraph (9) and inserting the following:(9)refinancing the indebtedness of a borrower; or.(b)Removal of eligibility restriction based on previous debt write-Down or other lossSection 373 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008h) is amended—(1)in subsection (b)—(A)in paragraph (1), in the matter preceding subparagraph (A), by inserting and subsection (d) after paragraph (2); and(B)in paragraph (2)(A)—(i)by striking clause (i);(ii)in clause (ii), by striking chapters 11, 12, or 13 of Title 11 of the and inserting chapter 11, 12, or 13 of title 11,; and(iii)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and(2)by adding at the end the following:(d)Prohibition on eligibility restriction based on debt write-Down or other lossThe Secretary shall not restrict the eligibility of a borrower for a farm ownership or operating loan under subtitle A or B based on a previous debt write-down or other loss to the Secretary..(c)Authorization for loansSection 346(b)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(1)) is amended—(1)in the matter preceding subparagraph (A), by striking $10,000,000,000 for each of fiscal years 2019 through 2023 and inserting $20,000,000,000 for each of fiscal years 2021 through 2023; and(2)by striking subparagraphs (A) and (B) and inserting the following:(A)$10,000,000,000 shall be for farm ownership loans under subtitle A; and(B)$10,000,000,000 shall be for operating loans under subtitle B..(d)Loan forgiveness for settlements applicants in Pigford I(1)Definition of covered borrowerIn this subsection, the term covered borrower means a Black farmer or rancher that—(A)submitted a claim under the settlement agreement and consent decree in Pigford v. Glickman, 185 F.R.D. 82 (D.D.C. 1999); and(B)as of the date of enactment of this Act, has indebtedness on a loan made or guaranteed by the Secretary.(2)Loan forgivenessThe Secretary shall—(A)forgive the indebtedness of a covered borrower on a loan made by the Secretary; and(B)require a lender of a loan guaranteed by the Secretary for a covered borrower to forgive the indebtedness of that covered borrower on that loan.(3)Reimbursement for payments and other funds seizedThe Secretary shall provide to a covered borrower a payment equal to the amount, if any, of payments of tax refunds, payments under the old-age, survivors, and disability insurance benefits program established under title II of the Social Security Act (42 U.S.C. 401 et seq.), and any other funds of the covered borrower that were seized after the date of the settlement agreement and consent decree described in paragraph (1)(A) in partial or full satisfaction of debt that, if the payments or other funds had not been seized, would have been forgiven under this subsection. (4)Farmer grantsThe Secretary shall provide to a covered borrower a grant equal to 30 percent of the amount of the debt forgiven with respect to the covered borrower under this subsection. (e)Farm service agency loan eligibility for heirs with undivided property ownership interestsSubtitle D of the Consolidated Farm and Rural Development Act is amended by inserting after section 331F (7 U.S.C. 1981f) the following:331G.Eligibility of tenants in common for loansNotwithstanding any other provision of law, a tenant in common shall be eligible for a direct or guaranteed farm ownership loan under subtitle A, a direct or guaranteed operating loan under subtitle B, or a direct or guaranteed emergency loan under subtitle C if the tenant in common submits to the Secretary an agreement—(1)entered into by each person that owns a property interest in or to the applicable property; and(2)that includes—(A)clear identification of—(i)the owners of the property, as of the date on which the agreement is submitted; and (ii)the percentages of ownership of each owner described in clause (i);(B)identification of the property and a description of the proposed use of the property;(C)a process for payment of expenses and application and disbursement of any proceeds or profits among the owners of the property;(D)appointment of a lead responsible person for farm management;(E)a dispute resolution process; and(F)a buy-out provision that allows an heir of the property to sell the property interest of the heir in and to the property..404.Foreclosure moratoriumEffective during the period beginning on the date of enactment of this Act and ending on the date that is 1 year after the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (or any successor declaration) is lifted, there shall be a moratorium on the Department of Agriculture instituting or completing any foreclosure action on a loan secured by a first or subordinate lien on real property that includes a residence and farmland. VAgricultural System ReformsAAmendments to Packers and Stockyards Act, 1921501.DefinitionsSection 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)) is amended—(1)in paragraph (8), by striking for slaughter and all that follows through of such poultry and inserting under a poultry growing arrangement, regardless of whether the poultry is owned by that person or another person;(2)in paragraph (9), by striking and cares for live poultry for delivery, in accord with another's instructions, for slaughter and inserting or cares for live poultry in accordance with the instructions of another person;(3)in each of paragraphs (1) through (9), by striking the semicolon at the end and inserting a period;(4)in paragraph (10)—(A)by striking for the purpose of either slaughtering it or selling it for slaughter by another; and(B)by striking ; and at the end and inserting a period; and(5)by adding at the end the following:(15)Formula price(A)In generalThe term formula price means any price term that establishes a base from which a purchase price is calculated on the basis of a price that will not be determined or reported until a date that is after the date on which the forward price is established.(B)ExclusionThe term formula price does not include—(i)any price term that establishes a base from which a purchase price is calculated on the basis of a futures market price; or(ii)any adjustment to the base for quality, grade, or other factors relating to the value of livestock or livestock products that are readily verifiable market factors and are outside the control of the packer.(16)Forward contractThe term forward contract means an oral or written contract for the purchase of livestock that provides for the delivery of the livestock to a packer at a date that is more than 7 days after the date on which the contract is entered into, without regard to whether the contract is for—(A)a specified lot of livestock; or(B)a specified number of livestock over a certain period of time..502.Unlawful practices(a)In generalSection 202 of the Packers and Stockyards Act, 1921 (7 U.S.C. 192) is amended—(1)by redesignating subsections (a) through (f) and (g) as paragraphs (1) through (6) and (10), respectively, and indenting appropriately;(2)by striking the section designation and all that follows through It shall be in the matter preceding paragraph (1) (as so redesignated) and inserting the following:202.Unlawful acts(a)In generalIt shall be;(3)in subsection (a)—(A)in the matter preceding paragraph (1) (as so redesignated), by striking to: and inserting to do any of the following:;(B)in each of paragraphs (1) through (6) (as so redesignated), by striking ; or each place it appears and inserting a period;(C)in paragraph (6) (as so redesignated)—(i)by striking (1) and inserting (A);(ii)by striking (2) and inserting (B); and(iii)by striking (3) and inserting (C);(D)by inserting after paragraph (6) the following:(7)Use, in effectuating any sale of livestock, a forward contract that—(A)does not contain a firm base price that may be equated to a fixed dollar amount on the date on which the forward contract is entered into;(B)is not offered for bid in an open, public manner under which—(i)buyers and sellers have the opportunity to participate in the bid;(ii)more than 1 blind bid is solicited; and(iii)buyers and sellers may witness bids that are made and accepted;(C)is based on a formula price; or(D)provides for the sale of livestock in a quantity in excess of—(i)in the case of cattle, 40 cattle;(ii)in the case of swine, 30 swine; and(iii)in the case of another type of livestock, a comparable quantity of that type of livestock, as determined by the Secretary.(8)Own or feed livestock directly, through a subsidiary, or through an arrangement that gives a packer operational, managerial, or supervisory control over the livestock, or over the farming operation that produces the livestock, to such an extent that the producer of the livestock is not materially participating in the management of the operation with respect to the production of the livestock, except that this paragraph shall not apply to—(A)an arrangement entered into not more than 7 business days before slaughter of the livestock by a packer, a person acting through the packer, or a person that directly or indirectly controls, or is controlled by or under common control with, the packer;(B)a cooperative or entity owned by a cooperative, if a majority of the ownership interest in the cooperative is held by active cooperative members that—(i)own, feed, or control the livestock; and(ii)provide the livestock to the cooperative for slaughter;(C)a packer that is not required to report to the Secretary on each reporting day (as defined in section 212 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635a)) information on the price and quantity of livestock purchased by the packer; or(D)a packer that owns only 1 livestock processing plant.(9)Take any action that adversely affects or is likely to adversely affect competition, regardless of whether there is a business justification for the action.; and(E)in paragraph (10) (as so redesignated), by striking subdivision (a), (b), (c), (d), or (e) and inserting paragraphs (1) through (9); and(4)by adding at the end the following:(b)Unfair, discriminatory, and deceptive practices and devicesActs by a packer, swine contractor, or live poultry dealer that violate subsection (a)(1) include the following:(1)Refusal to provide, on the request of a livestock producer, swine production contract grower, or poultry grower with which the packer, swine contractor, or live poultry dealer has a marketing or delivery contract, the relevant statistical information and data used to determine the compensation paid to the livestock producer, swine production contract grower, or poultry grower, as applicable, under the contract, including—(A)feed conversion rates by house, lot, or pen;(B)feed analysis;(C)breeder history;(D)quality grade;(E)yield grade; and(F)delivery volume for any certified branding program (such as programs for angus beef or certified grassfed or Berkshire pork).(2)Conduct or action that limits or attempts to limit by contract the legal rights and remedies of a livestock producer, swine production contract grower, or poultry grower, including the right—(A)to a trial by jury, unless the livestock producer, swine production contract grower, or poultry grower, as applicable, is voluntarily bound by an arbitration provision in a contract;(B)to pursue all damages available under applicable law; and(C)to seek an award of attorneys' fees, if available under applicable law.(3)Termination of a poultry growing arrangement or swine production contract with no basis other than an allegation that the poultry grower or swine production contract grower failed to comply with an applicable law, rule, or regulation.(4)A representation, omission, or practice that is likely to mislead a livestock producer, swine production contract grower, or poultry grower regarding a material condition or term in a contract or business transaction.(c)Undue or unreasonable preferences, advantages, prejudices, and disadvantages(1)In generalActs by a packer, swine contractor, or live poultry dealer that violate subsection (a)(2) include the following:(A)A retaliatory action (including coercion or intimidation) or the threat of retaliatory action—(i)in connection with the execution, termination, extension, or renewal of a contract or agreement with a livestock producer, swine production contract grower, or poultry grower aimed to discourage the exercise of the rights of the livestock producer, swine production contract grower, or poultry grower under this Act or any other law; and(ii)in response to lawful communication (including as described in paragraph (2)), association, or assertion of rights by a livestock producer, swine production contract grower, or poultry grower.(B)Use of the tournament system for poultry as described in paragraph (3).(2)Lawful communication describedA lawful communication referred to in paragraph (1)(A)(ii) includes—(A)a communication with officials of a Federal agency or Members of Congress;(B)any lawful disclosure that demonstrates a reasonable belief of a violation of this Act or any other law; and(C)any other communication that assists in carrying out the purposes of this Act.(3)Use of tournament system for poultry(A)In generalSubject to subparagraph (B), a live poultry dealer shall be in violation of subsection (a)(2) if the live poultry dealer determines the formula for calculating the pay of a poultry grower in a tournament group by comparing the performance of the birds of other poultry growers in the group using factors outside the control of the poultry grower and within the control of the live poultry dealer.(B)ExceptionUnder subparagraph (A), a live poultry dealer shall not be found in violation of subsection (a)(2) if the live poultry dealer demonstrates through clear and convincing evidence that the inputs and services described in subparagraph (C) that were used in the comparative evaluation were substantially the same in quality, quantity, and timing, as applicable, for all poultry growers in the tournament group.(C)Inputs and services describedThe inputs and services referred to in subparagraph (B) include, with respect to poultry growers in the same tournament group—(i)the quantity, breed, sex, and age of chicks delivered to each poultry grower;(ii)the breed and age of the breeder flock from which chicks are drawn for each poultry grower;(iii)the quality, type (such as starter feed), and quantity of feed delivered to each poultry grower;(iv)the quality of and access to medications for the birds of each poultry grower;(v)the number of birds in a flock delivered to each poultry grower;(vi)the timing of the pick-up of birds for processing (including the age of the birds and the number of days that the birds are in the care of the poultry grower) for each poultry grower;(vii)the death loss of birds during pick-up, transport, and time spent at the processing plant for each poultry grower;(viii)condemnations of parts of birds due to actions in processing for each poultry grower;(ix)condemnations of whole birds due to the fault of the poultry grower;(x)the death loss of birds due to the fault of the poultry grower;(xi)the stated reasons for the cause of the death losses and condemnations described in clauses (vii) through (x);(xii)the type and classification of each poultry grower; and(xiii)any other input or service that may have an impact on feed conversion to weight gain efficiency or the life span of the birds of each poultry grower.(d)Harm to competition not requiredIn determining whether an act, device, or conduct is a violation under paragraph (1) or (2) of subsection (a), a finding that the act, device, or conduct adversely affected or is likely to adversely affect competition is not required.. (b)Effective date(1)In generalSubject to paragraph (2), paragraph (8) of section 202(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 192) (as designated by subsection (a)(2)) shall take effect on the date of enactment of this Act.(2)Transition rulesIn the case of a packer that, on the date of enactment of this Act, owns, feeds, or controls livestock intended for slaughter in violation of paragraph (8) of section 202(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 192) (as designated by subsection (a)(2)), that paragraph shall take effect—(A)in the case of a packer of swine, beginning on the date that is 18 months after the date of enactment of this Act; and(B)in the case of a packer of any other type of livestock, beginning not later than 180 days after the date of enactment of this Act, as determined by the Secretary.503.Spot market purchases of livestock by packersThe Packers and Stockyards Act, 1921, is amended by inserting after section 202 (7 U.S.C. 192) the following:202A.Spot market purchases of livestock by packers(a)DefinitionsIn this section:(1)Covered packer(A)In generalThe term covered packer means a packer that is required under subtitle B of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635 et seq.) to report to the Secretary each reporting day information on the price and quantity of livestock purchased by the packer.(B)ExclusionThe term covered packer does not include a packer that owns only 1 livestock processing plant.(2)Nonaffiliated producerThe term nonaffiliated producer means a producer of livestock—(A)that sells livestock to a packer;(B)that has less than 1 percent equity interest in the packer;(C)that has no officers, directors, employees, or owners that are officers, directors, employees, or owners of the packer;(D)that has no fiduciary responsibility to the packer; and(E)in which the packer has no equity interest.(3)Spot market sale(A)In generalThe term spot market sale means a purchase and sale of livestock by a packer from a producer—(i)under an agreement that specifies a firm base price that may be equated with a fixed dollar amount on the date the agreement is entered into;(ii)under which the livestock are slaughtered not more than 7 days after the date on which the agreement is entered into; and(iii)under circumstances in which a reasonable competitive bidding opportunity exists on the date on which the agreement is entered into.(B)Reasonable competitive bidding opportunityFor the purposes of subparagraph (A)(iii), a reasonable competitive bidding opportunity shall be considered to exist if—(i)no written or oral agreement precludes the producer from soliciting or receiving bids from other packers; and(ii)no circumstance, custom, or practice exists that—(I)establishes the existence of an implied contract (as determined in accordance with the Uniform Commercial Code); and(II)precludes the producer from soliciting or receiving bids from other packers.(b)General ruleOf the quantity of livestock that is slaughtered by a covered packer during each reporting day in each plant, the covered packer shall slaughter not less than the applicable percentage specified in subsection (c) of the quantity through spot market sales from nonaffiliated producers.(c)Applicable percentages(1)In generalExcept as provided in paragraph (2), the applicable percentage shall be 50 percent.(2)ExceptionsIn the case of a covered packer that reported to the Secretary in the 2018 annual report that more than 60 percent of the livestock of the covered packer were committed procurement livestock, the applicable percentage shall be the greater of—(A)the difference between the percentage of committed procurement so reported and 100 percent; and(B)(i)during calendar year 2021, 20 percent;(ii)during each of calendar years 2022 and 2023, 30 percent; and(iii)during calendar year 2024 and each calendar year thereafter, 50 percent.(d)NonpreemptionThis section does not preempt any requirement of a State or political subdivision of a State that requires a covered packer to purchase on the spot market a greater percentage of the livestock purchased by the covered packer than is required under this section.. 504.Investigation of live poultry dealers(a)Administrative enforcement authority over live poultry dealersSections 203, 204, and 205 of the Packers and Stockyards Act, 1921 (7 U.S.C. 193, 194, 195) are amended by inserting , live poultry dealer, after packer each place it appears.(b)Authority To request temporary injunction or restraining orderSection 408(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 228a(a)) is amended by inserting or poultry care after on account of poultry.(c)Violations by live poultry dealersSection 411 of the Packers and Stockyards Act, 1921 (7 U.S.C. 228b–2) is amended—(1)in subsection (a), in the first sentence, by striking any provision of section 207 or section 410 of; and(2)in subsection (b), in the first sentence, by striking any provisions of section 207 or section 410 and inserting any provision.505.Award of attorney feesSection 204 of the Packers and Stockyards Act, 1921 (7 U.S.C. 194) is amended by adding at the end the following:(i)Attorney's feeThe court shall award a reasonable attorney’s fee as part of the costs to a prevailing plaintiff in a civil action under this section.. 506.Technical amendments(a)Section 203 of the Packers and Stockyards Act, 1921 (7 U.S.C. 193) is amended—(1)in subsection (a), in the first sentence—(A)by striking he shall cause and inserting the Secretary shall cause; and(B)by striking his charges and inserting the charges;(2)in subsection (b), in the first sentence, by striking he shall make a report in writing in which he shall state his findings and inserting the Secretary shall make a report in writing in which the Secretary shall state the findings of the Secretary; and(3)in subsection (c), by striking he and inserting the Secretary.(b)Section 204 of the Packers and Stockyards Act, 1921 (7 U.S.C. 194) is amended—(1)in subsection (a), by striking he has his and inserting the packer, live poultry dealer, or swine contractor has the;(2)in subsection (c), by striking his officers, directors, agents, and employees and inserting the officers, directors, agents, and employees of the packer, live poultry dealer, or swine packer;(3)in subsection (f), in the second sentence—(A)by striking his findings and inserting the findings of the Secretary; and(B)by striking he and inserting the Secretary; and(4)in subsection (g), by striking his officers, directors, agents, and employees and inserting the officers, directors, agents, and employees of the packer, live poultry dealer, or swine packer.BLocal Agriculture Market Program511.Local Agriculture Market ProgramSection 210A(i)(1) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(i)(1)) is amended by striking fiscal year 2019 and and inserting each of fiscal years 2019 and 2020, and $500,000,000 for.CConservation and renewable energy programs521.Conservation technical assistanceSection 6 of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590f) is amended—(1)by striking the section designation and heading and all that follows through There is in subsection (a) and inserting the following:6.Funding; Conservation Technical Assistance Fund(a)Funding(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall use to carry out this Act $2,100,000,000 for each fiscal year.(2)Authorization of appropriationsThere are; and(2)in the undesignated matter following paragraph (2) (as so designated) of subsection (a), by striking Appropriations and inserting the following:(3)Availability of appropriations for nursery stockAppropriations.522.Conservation Stewardship Program(a)Supplemental payments for climate stewardship practicesSection 1240L(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(d)) is amended—(1)in the subsection heading, by striking Rotations and Advanced Grazing Management and inserting Rotations, Advanced Grazing Management, and Climate Stewardship Practices;(2)in paragraph (1)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(B)by inserting after subparagraph (A) the following:(B)Climate stewardship practiceThe term climate stewardship practice means any of the following practices:(i)Alley cropping.(ii)Biochar incorporation.(iii)Conservation cover.(iv)Conservation crop rotation.(v)Contour buffer strips.(vi)Contour farming.(vii)Cover crops.(viii)Critical area planting.(ix)Cross wind trap strips.(x)Field borders.(xi)Filter strips.(xii)Forage and biomass planting, including the use of native prairie seed mixtures.(xiii)Forest stand improvements.(xiv)Grassed waterways.(xv)Hedgerow planting.(xvi)Herbaceous wind barriers.(xvii)Multistory cropping.(xviii)Nutrient management, including nitrogen stewardship activities.(xix)Prescribed grazing.(xx)Range planting.(xxi)Residue and tillage management with no till.(xxii)Residue and tillage management with reduced till.(xxiii)Riparian forest buffers.(xxiv)Riparian herbaceous buffers.(xxv)Silvopasture establishment.(xxvi)Stripcropping.(xxvii)Tree and shrub establishment, including planting for a high rate of carbon sequestration.(xxviii)Upland wildlife habitat.(xxix)Vegetative barriers.(xxx)Wetland restoration.(xxxi)Windbreak renovation.(xxxii)Windbreaks and shelterbelts.(xxxiii)Woody residue treatment.(xxxiv)Any other vegetative or management conservation activity that significantly—(I)reduces greenhouse gas emissions;(II)increases carbon sequestration; or(III)enhances resilience to increased weather volatility.;(3)in paragraph (2)—(A)in subparagraph (A), by striking or at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(C)conservation activities relating to climate stewardship practices.; and(4)in paragraph (3), by striking rotations or advanced grazing management and inserting rotations, advanced grazing management, or conservation activities relating to climate stewardship practices.(b)Payment limitationsSection 1240L(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(f)) is amended by striking fiscal years 2019 through 2023 and inserting the period of fiscal years 2019 through 2023, the period of fiscal years 2024 through 2028, or the period of fiscal years 2029 through 2033.(c)FundingSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking 2023 and inserting 2030; and(B)in paragraph (3)(B)—(i)in clause (iii), by striking $750,000,000 and inserting $2,750,000,000;(ii)in clause (iv)—(I)by striking $800,000,000 and inserting $2,800,000,000; and(II)by striking and at the end;(iii)in clause (v)—(I)by striking $1,000,000,000 and inserting $3,000,000,000; and(II)by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(vi)$3,000,000,000 for each of fiscal years 2024 through 2030.;(2)in subsection (b), by striking 2023 and inserting 2030; and(3)by adding at the end the following:(k)Funding for climate stewardship practicesOf the funds made available under subsection (a)(3)(B), the Secretary shall set aside $2,000,000,000 for each of fiscal years 2021 through 2030 to be used exclusively to enroll in the conservation stewardship program contracts comprised predominantly of conservation activities relating to climate stewardship practices (as defined in section 1240L(d)(1)) or bundles of practices comprised predominantly of conservation activities relating to climate stewardship practices (as so defined)..523.Rural Energy for America ProgramSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended—(1)in subsection (c)(3)(A), by striking 25 and inserting 40; and(2)in subsection (f)(1)—(A)in subparagraph (D), by striking and at the end;(B)in subparagraph (E), by striking for fiscal and all that follows through the period at the end and inserting for each of fiscal years 2014 through 2020; and; and(C)by adding at the end the following:(F)$500,000,000 for fiscal year 2021 and each fiscal year thereafter..524.Conservation and renewable energy programs priorityEach socially disadvantaged farmer or rancher, including each eligible Black individual that receives a land grant under section 203(a)(2), shall be given priority—(1)for conservation technical assistance under the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590a et seq.);(2)under the conservation stewardship program under subchapter B of that chapter (16 U.S.C. 3839aa–21 et seq.); and(3)under the Rural Energy for America Program established under section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107).